Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 1 of 22         PageID #: 108




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

     DE WITT LAMAR LONG,                      CIVIL NO. 21-00205 HG-RT
     #A1024631,
                                              ORDER DISMISSING FIRST
               Plaintiff,                     AMENDED COMPLAINT IN PART
                                              AND DIRECTING SERVICE
         vs.

     CHAPLAIN CHARLES NOLAND, JR.;
     CORRECTIONAL OFFICER
     HAMADA; SERGEANT
     LEAIALAIMATAFAO; CHIEF OF
     SECURITY LYLE ANTONIO;
     WARDEN SCOTT O. HARRINGTON,

               Defendants.


       ORDER DISMISSING FIRST AMENDED COMPLAINT IN PART
                     AND DIRECTING SERVICE


        Before the Court is Plaintiff De Witt Lamar Long’s (“Long”) first amended

 prisoner civil rights complaint (“FAC”) brought pursuant to 42 U.S.C. § 1983.

 ECF No. 7. Long is a practicing Muslim who alleges that prison officials 1 at the




 1
  Long names in their individual capacities Chaplain Charles Noland, Jr.,
 Correctional Officer (“CO”) Hamada, Sergeant (“Sgt.”) Leaialaimatafao, Chief of
 Security (“COS”) Lyle Antonio, and Warden Scott O. Harrington. ECF No. 7 at
 1–3.
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 2 of 22            PageID #: 109




 Halawa Correctional Facility (“HCF”)2 violated his First Amendment right to free

 exercise of religion and his Fourteenth Amendment right to equal protection in

 2019. Id. at 7–25. Long claims that Defendants did not purchase and provide him

 religious literature, denied him religious meals on two occasions, and cancelled

 religious services. Id. For the following reasons, Long’s First Amendment claims

 in Count IV against COS Antonio and Count V against Warden Harrington based

 on the cancellation of religious services may proceed.3 His remaining claims are

 DISMISSED.

                           I. STATUTORY SCREENING

       The Court is required to conduct a pre-Answer screening of any case in

 which a prisoner seeks redress from a governmental entity, or officer or employee

 of a governmental entity, or in which a plaintiff proceeds in forma pauperis.

 28 U.S.C. §§ 1915(e)(2), 1915A(a). During this screening, the Court must dismiss

 any complaint or portion thereof that is frivolous, malicious, fails to state a claim

 on which relief may be granted, or seeks damages from defendants who are



 2
   Long is currently incarcerated at the Saguaro Correctional Center (“SCC”) in
 Eloy, Arizona. See Hawaii SAVIN,
 https://www.vinelink.com/classic/#/home/site/50000 (select “Find An Offender,”
 then enter “Long” in “Last Name” field and “Dewitt” in “First Name Field”) (last
 visited Sept. 10, 2021).
 3
  Service of the FAC does not foreclose Long from later filing an amended
 pleading, subject to the requirements of Fed. R. Civ. P. 15 and orders of this Court.
                                            2
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 3 of 22               PageID #: 110




 immune from suit. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b); Andrews v.

 Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007) (noting that 28 U.S.C.

 §§ 1915(e)(2)(B) and 1915A(b) “are directed at screening out meritless suits early

 on”); see also Harris v. Harris, 935 F.3d 670, 675 (9th Cir. 2019) (describing

 screening under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a)–(b)).

       In determining whether a complaint or any portion thereof should be

 dismissed for failure to state a claim under 28 U.S.C. §§ 1915(e)(2)(B) or

 1915A(b), the Court applies the same standard as that under Federal Rule of Civil

 Procedure 12(b)(6) (“Rule 12”). See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th

 Cir. 2015) (per curiam). Under this standard, a complaint must “contain sufficient

 factual matter, accepted as true, to state a claim to relief that is plausible on its

 face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and

 citation omitted); Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 642 (9th Cir. 2018)

 (per curiam). A claim is “plausible” when the facts alleged support a reasonable

 inference that the plaintiff is entitled to relief from a specific defendant for specific

 misconduct. See Iqbal, 556 U.S. at 678. Although this plausibility standard does

 not equate to a “probability requirement,” “it asks for more than sheer possibility

 that a defendant has acted unlawfully.” Id.; see also Dent v. Nat’l Football

 League, 968 F.3d 1126, 1130 (9th Cir. 2020) (same).




                                             3
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 4 of 22             PageID #: 111




       Rule 12 is read in conjunction with Federal Rule of Civil Procedure 8(a)

 (“Rule 8”). Rule 8 “requires only ‘a short and plain statement of the claim

 showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair

 notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S.

 41, 47 (1957)). Although Rule 8 does not require detailed factual allegations, “it

 demands more than an unadorned the-defendant-unlawfully-harmed-me

 accusation.” Iqbal, 556 U.S. at 678 (citation omitted). “A pleading that offers

 ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of

 action will not do.’” Id. (citation omitted). “Nor does a complaint suffice if it

 tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (citation

 omitted) (brackets in original); see also Woods v. U.S. Bank N.A., 831 F.3d 1159,

 1162 (9th Cir. 2016) (same).

       The Court construes pro se litigants’ pleadings liberally and affords them the

 benefit of any doubt. See Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 642 (9th

 Cir. 2018) (per curiam). Liberal construction of a pro se civil rights complaint,

 however, “may not supply essential elements of the claim that were not initially

 pled.” Litmon v. Harris, 768 F.3d 1237, 1241 (9th Cir. 2014) (internal quotation

 marks and citation omitted). Nor do district court judges have an “obligation to act

 as counsel or paralegal to pro se litigants.” Pliler v. Ford, 42 U.S. 225, 231

                                            4
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 5 of 22             PageID #: 112




 (2004); see also Eblacas v. Agbulos, Civ. No. 18-00376 DKW-RLP, 2018 WL

 5621954, at *2 (D. Haw. Oct. 30, 2018) (“While the court construes [the

 plaintiff’s] allegations liberally and affords him the benefit of any doubt, it will not

 speculate about [the plaintiff’s] claims, and has no obligation to act as counsel or

 paralegal to pro se litigants.” (internal quotation marks and citation omitted)).

       The Court cannot dismiss a pro se litigant’s pleading without leave to amend

 unless it is absolutely clear that the deficiencies of the complaint cannot be cured

 by amendment. Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per

 curiam). Before dismissing a pro se complaint, the Court must provide the litigant

 with notice of the deficiencies in his complaint “to ensure that the litigant uses the

 opportunity to amend effectively.” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

 2012) (internal quotation marks and citations omitted).

                                 II. BACKGROUND 4

       Long is a practicing Muslim who arrived at the HCF from the Saguaro

 Correctional Center (“SCC”) on March 6, 2019. ECF No. 7 at 7, 9. Long practices




 4
  Long’s factual allegations are accepted as true for purposes of screening. See
 Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014).

                                            5
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 6 of 22          PageID #: 113




 his faith by praying, attending Jumʻah services,5 participating in Ramadan,6

 reading and reciting the Qur’an,7 and abstaining from eating pork. Id. at 7. Upon

 arriving at the HCF, Long asked Chaplain Noland to add his name to three separate

 lists of prisoners who (1) observe Ramadan, (2) “attend Islamic Services,” and (3)

 consume a “Halal/Kosher diet.” 8 Id. at 8. Long’s name was added to the three

 lists. Id. at 23.

        Long alleges in Count I that he repeatedly asked Chaplain Noland for a

 Qur’an and Islamic literature, but Chaplain Noland gave him neither. Id. at 9. On

 May 1, 2019, Long filed a grievance complaining that he was not given a Qur’an.

 Id.




 5
   “Jumʻah” is “Friday of the Muslim week and the special noon service on Friday
 that all adult, male, free Muslims are obliged to attend.” Britannica, Jumʻah,
 https://www.britannica.com/topic/jumah (last visited Sept. 10, 2021).
 6
  Ramadan is “the ninth month of the Islamic year observed as sacred with fasting
 practiced daily from dawn to sunset.” Merriam-Webster Dictionary, Ramadan,
 https://www.merriam-webster.com/dictionary/Ramadan (last visited Sept. 10,
 2021). In 2019, Ramadan began the evening of May 5, and it ended the evening of
 June 3.
 7
  The Qur’an is the sacred scripture of Islam. Britannica, Qur’an,
 https://www.britannica.com/topic/Quran (last visited Sept. 10, 2021).
 8
  “Halal” foods are those sanctioned by Islamic law. Merriam-Webster, Halal,
 https://www.merriam-webster.com/dictionary/halal (last visited Sept. 10, 2021).

                                          6
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 7 of 22          PageID #: 114




       Long alleges in Count II that CO Hamada refused to provide him with a

 “Halal/Kosher” meal on May 2, 2019, when the meal being served to inmates

 included pork. Id. at 11–14. After Long was given a non-Halal/Kosher meal, he

 asked CO Hamada to resolve the issue. Id. at 13. CO Hamada told Long to “take

 [his] tray and go.” Id. When Long asked to speak with the head cook, as he had

 been previously told to do if there was an issue with his food, CO Hamada

 allegedly refused Long’s request. Id. According to Long, he was forced to wait

 approximately twelve hours between meals. Id.

       Long alleges in Count III that Sgt. Leaialaimatafao failed to provide him

 with a double-portion meal one evening. Id. at 15–18. During Ramadan, Long

 generally received a double-portion meal each evening. Id. at 16. On May 7,

 2019, Long reported to the “control box” to receive his evening meal. Id. Long

 received a standard meal tray with two pieces of chicken instead of a

 double-portion tray with four pieces of chicken. Id. Long asked Sgt.

 Leaialaimatafao to call the kitchen, but she refused. Id. at 17. Sgt.

 Leaialaimatafao told Long “that there was nothing that she could do about it.” Id.

 When Long asked Sgt. Leaialaimatafao to call the lieutenant on duty, as he had

 been previously instructed to do, Sgt. Leaialaimatafao allegedly said, “I’m not

 gonna bother him with this.” Id. at 18.



                                           7
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 8 of 22          PageID #: 115




       Long alleges in Count IV that Jumʻah services were not available at the HCF

 during the month of Ramadan in 2019. Id. at 19–21. When Long inquired why the

 services were unavailable, a correctional officer directed Long’s attention to a

 memorandum on the wall from COS Antonio stating that no Jumʻah services were

 being held. Id. at 20. Long claims that, during the same period, Christian services

 were held. Id. Long sent several “inter-unit requests” to COS Antonio that went

 unanswered. Id. at 21. On May 30, 2019, Long also submitted a formal grievance

 regarding the lack of Jumʻah services. Id.

       Long alleges in Count V that Warden Harrington failed to protect his

 “religious rights.” Id. at 22–25. Long alleges that he submitted “several

 Grievances,” and Warden Harrington was therefore “well aware” of the events

 described above. Id. at 23. Although Warden Harrington responded to the

 grievances, Long alleges that the “issues were not resolved” and “the incidents and

 violations got worse.” Id. According to Long, his “problems” continued until he

 returned to the SCC on or around July 18, 2019. Id. at 23–24.

       Long seeks “[c]ompensatory, consequential, special,” and punitive damages,

 restitution, attorney’s fees and costs, and interest. Id. at 26.




                                             8
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 9 of 22            PageID #: 116




                                  III. DISCUSSION

 A.    Legal Framework for Claims Under 42 U.S.C. § 1983

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

 right secured by the Constitution or laws of the United States was violated, and

 (2) that the alleged violation was committed by a person acting under color of state

 law. See West v. Atkins, 487 U.S. 42, 48 (1988); Park v. City & County of

 Honolulu, 952 F.3d 1136, 1140 (9th Cir. 2020). Section 1983 requires a

 connection or link between a defendant’s actions and the plaintiff’s alleged

 deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978); Harper

 v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir. 2008) (“In a § 1983 action,

 the plaintiff must also demonstrate that the defendant’s conduct was the actionable

 cause of the claimed injury.” (citation omitted)). “‘A person “subjects” another to

 the deprivation of a constitutional right, within the meaning of section 1983, if he

 does an affirmative act, participates in another’s affirmative acts, or omits to

 perform an act which he is legally required to do that causes the deprivation of

 which complaint is made.’” Lacey v. Maricopa County, 693 F.3d 896, 915 (9th

 Cir. 2012) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)).

 B.    First Amendment

       “Inmates retain the protections afforded by the First Amendment, ‘including

 its directive that no law shall prohibit the free exercise of religion.’” Shakur v

                                            9
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 10 of 22            PageID #: 117




 Schriro, 514 F.3d 878, 883–84 (9th Cir. 2008) (quoting O’Lone v. Estate of

 Shabazz, 482 U.S. 342, 348 (1987)). To implicate the Free Exercise Clause, a

 prisoner must allege that the belief at issue is both “sincerely held” and “rooted in

 religious belief.” Walker v. Beard, 789 F.3d 1125, 1138 (9th Cir. 2015) (internal

 quotation marks and citation omitted). Additionally, a prisoner must allege that

 prison officials substantially burdened the practice of his religion. Jones v.

 Williams, 791 F.3d 1023, 1031 (9th Cir. 2015). “A substantial burden ... place[s]

 more than an inconvenience on religious exercise; it must have a tendency to

 coerce individuals into acting contrary to their religious beliefs or exert substantial

 pressure on an adherent to modify his behavior and to violate his beliefs.” Id. at

 1031–32 (citation omitted).

       A regulation or practice that burdens an inmate’s First Amendment rights

 may be upheld if it is reasonably related to a legitimate penological interest.

 Turner v. Safley, 482 U.S. 78, 89 (1987). This determination requires courts to

 consider: (1) whether there is a valid, rational connection between the regulation

 and the legitimate governmental interest; (2) whether there are alternative means of

 exercising the right that remain open to inmates; (3) the impact accommodation of

 the right will have on guards and other inmates, and on the allocation of prison

 resources; and (4) the absence of ready alternatives. Id. at 90.




                                           10
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 11 of 22           PageID #: 118




       1. Religious materials

       Long alleges in Count I that Chaplain Noland violated the First Amendment

 by not providing him with a Qur’an or Islamic literature. ECF No. 7 at 7–10.

       Long fails to state a plausible claim for relief because the First Amendment

 does not require prison officials to purchase religious items for inmates. See Frank

 v. Terrell, 858 F.2d 1090, 1090 (5th Cir. 1988) (per curiam) (“‘[T]here cannot

 possibly be any constitutional or legal requirement that the government provide

 materials for every religion and sect practiced in this diverse country[.]” (quoting

 Cruz v. Beto, 405 U.S. 319, 323 (1972) (Burger, C.J., concurring)); see also Ward

 v. Walsh, 1 F.3d 873, 880 (9th Cir. 1993) (concluding that prison officials did not

 have an affirmative obligation to provide inmate with clothing made with only one

 fiber); Indreland v. Yellowstone Cnty. Bd. of Comm’rs, 693 F. Supp. 2d 1230, 1242

 (D. Mont. 2010) (“The Detention Facility was not required to purchase religious

 materials . . . at their own expense.”); Florer v. Peck, No. CV-05-5039-EFS, 2007

 WL 9717443, at *4 (E.D. Wash. July 31, 2007) (“Plaintiff has not cited to any

 authority creating an affirmative obligation on [prison officials] to provide

 religious material.”).

       Long does not allege that that the HCF had the materials he had requested,

 but Chaplain Noland refused to provide them to him. Long also does not allege

 that Chaplain Noland prohibited him from obtaining the requested materials on his
                                           11
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 12 of 22           PageID #: 119




 own. Cf. Cooper v. Pate, 378 U.S. 546, 546 (1964) (per curiam) (concluding that

 complaint stated a claim where prisoner alleged that he was denied permission to

 purchase certain religious publications). Long’s claim in Count I against Chaplain

 Noland is DISMISSED with prejudice.

       2. Religious meals

       Long alleges in Count II that CO Hamada violated the First Amendment by

 denying him a “Halal/Kosher” meal on May 2, 2019. ECF No. 7 at 11–14. In

 Count III, Long alleges that Sgt. Leaialaimatafao violated the First Amendment by

 denying him a double-portion meal on May 7, 2019. Id. at 15–18.

       Inmates “have the right to be provided with food sufficient to sustain them in

 good health that satisfies the dietary laws of their religion.” McElyea v. Babbitt,

 833 F.2d 196, 198 (9th Cir. 1987); see also Thomas v. Baca, 827 F. App’x 777,

 778 (9th Cir. 2020) (same). As the Ninth Circuit has explained, however,

 “relatively short-term and sporadic” intrusions do not substantially burden the free

 exercise of religion. Canell v. Lightner, 143 F.3d 1210, 1215 (9th Cir. 1998).

       Long fails to state a plausible claim for relief against either CO Hamada or

 Sgt. Leaialaimatafao because he does not plausibly allege that missing a meal on

 May 2, 2019, or being denied a double-portion meal on May 7, 2019, substantially

 burdened his practice of religion. To the extent Long claims that CO Hamada


                                           12
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 13 of 22               PageID #: 120




 denied him a religious meal on May 2, 2019, “the denial of . . . a religious meal, on

 a single isolated occasion does not constitute a ‘substantial burden’ and thus does

 not violate the First Amendment.” Johnson v. Scott, No. CV 21-2543-AB(E), 2021

 WL 1664175, at *3 (C.D. Cal. Apr. 28, 2021); see also Combs v. Washington, 660

 F. App’x 515, 517 (9th Cir. 2016) (concluding that “sporadic mistakes in . . . food

 preparation . . . did not rise to the level of a constitutional violation”). Likewise,

 Long fails to state a claim against Sgt. Leaialaimatafao based on a separate

 incident during Ramadan. Although Long alleges that Sgt. Leaialaimatafao did not

 provide him with a double-portion meal on May 7, 2019, Long does not dispute

 that he was offered a single serving that conformed with his dietary restrictions.

 See ECF No. 7 at 16. Long fails, therefore, to state a plausible claim against Sgt.

 Leaialaimatafao. See Pouncil v. Sherman, No. 1:17-cv-00547-AWI-BAM (PC),

 2018 WL 646105, at *3 (E.D. Cal. Jan. 31, 2018) (concluding prisoner failed to

 state a claim based on alleged denial of meals on one night of Ramadan); see also

 Moore v. Katavich, No. 1:15-cv-01317-BAM-PC, 2015 WL 13237071, at *2 (E.D.

 Cal. Dec. 18, 2015) (“Brief, sporadic food-delivery problems are insufficient to

 establish a substantial burden on plaintiff’s free exercise of religion.”).

       Long does not allege that he was repeatedly denied meals. Nor does he

 allege that Sgt. Leaialaimatafao was aware of the May 2, 2019 incident involving



                                            13
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 14 of 22            PageID #: 121




 CO Hamada. Long’s claims against CO Hamada in Count II and Sgt.

 Leaialaimatafao in Count III are DISMISSED with prejudice.

       3. Religious services

       Long alleges in Count IV that COS Antonio violated the First Amendment

 by cancelling Jumʻah services during Ramadan. ECF No. 7 at 19–21.

       The Supreme Court has said that “the ‘exercise of religion’ often involves

 not only belief and profession but the performance of . . . physical acts[,] [for

 example,] assembling with others for a worship service[.]” Employment Div.,

 Dep’t of Human Resources of Or. v. Smith, 494 U.S. 872, 877 (1990).

       According to Long, “Friday . . . is the most important day of worship in

 Islam.” ECF No. 7 at 19. Long describes Jumʻah as “the weekly occasion

 earmarked by GOD for Muslims to express their collective devotion.” Id. Long

 alleges that although he was previously allowed to attend Jumʻah services, he was

 not allowed to participate in those services during Ramadan in 2019. Id. at 20.

       Long claims that COS Antonio cancelled Jumʻah services during the entire

 month of Ramadan, and that this prevented him “from engaging in a sincerely held

 religious practice in accordance with his sincerely held religious beliefs.” Id. at 21.

 Long states a plausible free exercise claim in Count IV against COS Antonio that

 may proceed. See Henderson v. Muniz, No. 14-cv-01857-JST, 2017 WL 6885393,




                                           14
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 15 of 22               PageID #: 122




 at *9–10 (N.D. Cal. Nov. 28, 2017) (denying summary judgment on First

 Amendment claim where prisoner alleged that he was denied “Jumuʻah prayers”).

        4. Supervisory liability

        Long alleges in Count V that Warden Harrington violated the First

 Amendment based on the events described above. ECF No. 7 at 22–25.

        There is no respondeat superior liability under 42 U.S.C. § 1983. Vazquez

 v. County of Kern, 949 F.3d 1153, 1166 (9th Cir. 2020). “Because vicarious

 liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each

 Government-official defendant, through the official’s own individual actions, has

 violated the Constitution.” Iqbal, 556 U.S. at 676. “A supervisory official may be

 held liable under § 1983 only if there exists either (1) his or her personal

 involvement in the constitutional deprivation, or (2) a sufficient causal connection

 between the supervisor’s wrongful conduct and the constitutional violation.”

 Keates v. Koile, 883 F.3d 1228, 1242–43 (9th Cir. 2018) (internal quotation marks

 and citations omitted).

        “The requisite causal connection can be established by setting in motion a

 series of acts by others, or by knowingly refusing to terminate a series of acts by

 others, which the supervisor knew or reasonably should have known would cause

 others to inflict a constitutional injury.” Felarca v. Birgeneau, 891 F.3d 809, 820

 (9th Cir. 2018) (internal quotation marks and citations omitted). “Thus, a

                                             15
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 16 of 22            PageID #: 123




 supervisor may be liable in his individual capacity for his own culpable action or

 inaction in the training, supervision, or control of his subordinates; for his

 acquiescence in the constitutional deprivation; or for conduct that showed a

 reckless or callous indifference to the rights of others.” Rodriguez v. County of Los

 Angeles, 891 F.3d 776, 798 (9th Cir. 2018) (internal quotation marks and citation

 omitted). A “claim that a supervisory official knew of unconstitutional conditions

 and culpable actions of his subordinates but failed to act amounts to acquiescence

 in the unconstitutional conduct of his subordinates and is sufficient to state a claim

 of supervisory liability.” Keates, 883 F.3d at 1243 (internal quotation marks and

 citation omitted).

       Long fails to state a claim against Warden Harrington based on the

 availability of religious materials and religious meals at the HCF. For the reasons

 set forth above, Longs fails to state a plausible claim based on religious materials

 because prison officials were not required to provide these for him. He also fails to

 state a claim based on sporadic issues with his religious meals. Any such claims

 against Warden Harrington are therefore DISMISSED with prejudice.

       Long’s claim against Warden Harrington based on the denial of Jumʻah

 services during Ramadan, however, may proceed. Long alleges that he filed a

 grievance complaining about the cancellation of religious services on May 30,

 2019. ECF No. 7 at 23. Although Warden Harrington responded to Long’s

                                            16
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 17 of 22            PageID #: 124




 grievance, Long continued “having problems with his religious freedoms until the

 day he left [the] HCF,” on July 18, 2019. Id. at 23–24. Long therefore claims that

 Warden Harrington “failed to remedy the violation[] of [Long’s] religious

 rights[.]” Id. at 24. This claim may proceed. See Starr v. Baca, 652 F.3d 1202,

 1208 (9th Cir. 2011) (concluding that “knowledge of the unconstitutional

 conditions in the jail . . . coupled with . . . inaction, amounted to acquiescence in

 the unconstitutional conduct of [defendant’s] subordinates”).

 C. Fourteenth Amendment

       Long alleges in Count IV that COS Antonio also violated the Equal

 Protection Clause of the Fourteenth Amendment by canceling Jumʻah services.

 ECF No. 7 at 19.

       The Equal Protection Clause of the Fourteenth Amendment prohibits states

 from denying any person the equal protection of the laws, with the general

 objective “that all persons similarly situated should be treated alike.” City of

 Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). “To prevail on an

 Equal Protection claim brought under § 1983, [a plaintiff] must allege facts

 plausibly showing that the defendants acted with an intent or purpose to

 discriminate against [them] based upon membership in a protected class.”

 Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1123 (9th Cir. 2013)

 (internal quotation marks and citations omitted). The “intent” component of a

                                            17
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 18 of 22            PageID #: 125




 discrimination claim requires the prisoner to demonstrate that “the defendant acted

 at least in part because of [the prisoner]’s protected status.” Serrano v. Francis,

 345 F.3d 1071, 1082 (9th Cir. 2003).

       Long fails to state an equal protection claim against COS Antonio, because

 he does not allege that COS Antonio cancelled the Jum’ah services with an intent

 to discriminate against Muslims. See Rushdan v. Gear, 744 F. App’x 510, 511 (9th

 Cir. 2018) (“The district court properly dismissed [the plaintiff’s] equal protection

 claim because [the plaintiff] failed to allege facts sufficient to show that any

 defendant discriminated against him on the basis of his religion.”); Warren v.

 Dupnik, 585 F. App’x 354, 355 (9th Cir. 2014) (“Dismissal of [prisoner’s] equal

 protection claim was proper because [prisoner] failed to allege facts sufficient to

 show that defendants intentionally discriminated against him based on his religion

 by not offering Friday religious services.”); McKenzie v. Ellis, 541 F. App’x 784,

 785 (9th Cir. 2013) (“The district court properly dismissed [the plaintiff’s] equal

 protection claim because [the plaintiff] failed to allege that defendants intentionally

 discriminated against him based on his religion[.]”).

       Although Long alleges that Friday Jumʻah services were cancelled for one

 month, while Christian services were able to continue during the same period, he

 does not allege that the Jumʻah services were cancelled because they were Islamic.

 Nor does Long allege that the Jumʻah services did not resume after this temporary

                                           18
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 19 of 22           PageID #: 126




 interruption. See Butler v. Cal. Dep’t of Corr., No. 17-cv-02399-PJH, 2018 WL

 5312203, at *3 (N.D. Cal. Oct. 26, 2018) (“Although prisoners are entitled to equal

 protection, it does not follow that a prison must duplicate every religious benefit it

 provides so that all religions are treated exactly the same.”). Long also does not

 allege that he was otherwise deprived of a reasonable opportunity to pursue his

 faith. Long’s equal protection claim against COS Antonio in Count IV is

 DISMISSED with prejudice.

 D. RLUIPA

       Long also appears to seek monetary relief from Defendants in their

 individual capacity under the Religious Land Use and Institutionalized Persons Act

 of 2002 (“RLUIPA”), 42 U.S.C. §§ 2000cc to 2000cc-5. See ECF No. 7 at 7, 11,

 15, 19, 22.

       The RLUIPA states that “[n]o government shall impose a substantial burden

 on the religious exercise of a person residing in or confined to an institution”

 unless the government shows that the burden furthers “a compelling governmental

 interest” and does so by the “least restrictive means.” 42 U.S.C. § 2000cc-1. The

 Ninth Circuit has held, however, that a plaintiff may not seek damages under the

 RLUIPA against prison officials in their individual capacities. See Wood v. Yordy,

 753 F.3d 899, 901 (9th Cir. 2014); see also Rogers v. Giurbino, 731 F. App’x 722,

 723 (9th Cir. 2018) (“To the extent that [the plaintiff] sought to bring individual-

                                           19
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 20 of 22        PageID #: 127




 capacity RLUIPA claims seeking money damages, the district court properly

 dismissed the claims because such claims are not available under RLUIPA.”).

 Long’s claims under RLUIPA against Defendants in their individual capacities are

 therefore DISMISSED with prejudice. 9

                                V. CONCLUSION

       (1) Long’s free exercise claim in Count IV against COS Antonio may

 proceed.

       (2) Long’s free exercise claim in Count V against Warden Harrington based

 on the cancellation of Jumʻah services my proceed.

       (3) Long’s remaining claims are DISMISSED with prejudice.

                              V. SERVICE ORDER

       IT IS HEREBY ORDERED:

       (1) The Clerk shall send the U.S. Marshal a copy of this Order, the First

 Amended Complaint, ECF No. 7, and one separate completed summons each for

 Defendants Antonio and Harrington. The U.S. Marshal shall open a file and retain



 9
   Even if Long had sought injunctive relief against Defendants in their official
 capacities, his claims would be moot because he is no longer incarcerated at the
 HCF. See Dilley v. Gunn, 64 F.3d 1365, 1368–69 (9th Cir. 1995) (concluding that
 prisoner’s claims for injunctive relief were moot because he was transferred to
 another prison and had not demonstrated a reasonable expectation that he would be
 transferred back); Padilla v. Nev. Dep’t of Corr., 510 F. App’x 629, 630 (9th Cir.
 2013) (“Plaintiff’s claims for injunctive relief from the conditions of confinement
 at [one prison] are moot now that he has been transferred to [another prison].”).
                                         20
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 21 of 22        PageID #: 128




 these documents for use in the event that any Defendant declines to waive service

 of the summons.

       (2) Per agreement with the Department of Public Safety (“DPS”), the Clerk

 shall provide by electronic means to DPS litigation coordinators Laurie Nadamoto,

 Esq. and Shelley Harrington, Esq.: (a) a copy of the First Amended Complaint,

 ECF No. 7, and any exhibits, and a completed Notice of Lawsuit and Request for

 Waiver of Service of Summons form separately addressed to Defendants Antonio

 and Harrington; and (b) two completed Waiver of Service of Summons forms each

 for Antonio and Harrington.

       (3) Defendants Antonio and Harrington shall have 30 days after the request

 for waiver of service of summons is sent to return the waiver to the U.S. Marshal,

 who shall file the waiver with the court. If Defendants Antonio and Harrington fail

 to do so within that time, the U.S. Marshal shall NOTIFY THE COURT, who will

 direct the U.S. Marshal to personally serve the summons and complaint on

 Defendants Antonio and Harrington. A personally served Defendant will be

 required to pay the costs of service.

       (4) Defendants Antonio and Harrington shall file a response to the First

 Amended Complaint within 60 days after electronic service if formal service is

 waived, or 45 days if service of the summons is not waived.




                                         21
Case 1:21-cv-00205-HG-RT Document 8 Filed 09/13/21 Page 22 of 22           PageID #: 129




       (5) Long shall notify the court within one week of any change of address.

 This notice shall contain only information about the change of address and its

 effective date and shall not include requests for other relief. Failure to do so may

 result in dismissal of the action for failure to prosecute under Federal Rule of Civil

 Procedure 41(b).

       (6) After Defendants Antonio and Harrington have filed a response to the

 First Amended Complaint, Long’s documents are deemed served on any Defendant

 or their attorney(s) who participate in the court’s Case Management Electronic

 Case Filing (CM/ECF) system. The U.S. Marshal is not responsible for serving

 documents after service of the operative pleading.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawaii, September 13, 2021.




                                           22
